Title: Enclosure VIII: John Browne Cutting to Hugh Purdie, [17 September 1790]
From: Cutting, John Brown
To: Purdie, Hugh


Enclosure VIII John Browne Cutting to Hugh Purdie

Dear Sir
[London, 17 Sep. 1790]

This moment your two letters of the 15th. inst. are put into my hands. The proper steps for efectuating your immediate release are taken. I send you this line merely from the possibility that the Post may arrive an hour or two sooner than the order for your discharge.
Say nothing, fear nothing. In less than twenty four hours a positive order for your liberation will arrive. Meanwhile I am affectionately yours.

J. B. CUTTING

